Citation Nr: 0731333	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-24 064	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
otitis media, right ear, with perforation of tympanic 
membrane (right ear otitis media).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant has verified service from July to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appellant subsequently changed 
his domicile, and jurisdiction was transferred to the RO in 
Winston-Salem, North Carolina.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify the appellant of any 
further action required on his part.


REMAND

In his June 2005 Substantive Appeal the veteran raised a 
claim that the September 1989 rating decision which denied 
entitlement to service connection for otitis media was 
clearly and unmistakable erroneous.  This issue is 
inextricably intertwined with the instant claim to reopen, 
and it must first be adjudicated by the RO before the Board 
may reach the question whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for right ear otitis media.  Hence, further 
development must be undertaken.

If the veteran's claim pertaining to clear and unmistakable 
error is denied, the Board notes that his January 2005 Notice 
of Disagreement requested a review of the evidence by a 
decision review officer (DRO).  Provision for such a review 
is made in 38 C.F.R. § 3.2600 (2006), the reviewing official 
who prepared the April 2005 Statement of the Case is not 
identified as a decision review officer, and it does not 
otherwise appear that the appellant has had that review of 
the evidence to which he is entitled.  Accordingly, a remand 
to afford the appellant this due process is required.

Finally, the veteran reports receiving pertinent care at the 
Phoenix, Arizona; Charleston and Myrtle Beach, South 
Carolina; Salem, Virginia; and Salisbury, North Carolina VA 
facilities.  In response the RO undertaken multiple efforts 
to secure these treatment records, and has prepared several 
unavailability memorandums.  The RO should clarify with the 
appellant, however, whether any of these facilities, or any 
other facility, would have medical evidence showing that 
there is at least a 50/50 chance that his right ear otitis 
media is related to service.  The Board acknowledges the fact 
that the appellant suffers from right ear otitis media.  
Hence, additional treatment records would only be cumulative.  
If, however, the appellant is aware of medical evidence 
showing that the disorder was incurred or aggravated in-
service he should identify the location of that evidence.  
Thereafter, the RO should undertake appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  The RO should address whether the 
September 1989 rating decision was 
clearly and unmistakably erroneous.  If 
the claim is denied, the RO must provide 
the appellant with appropriate notice, to 
include notice of his appellate rights.  
The veteran is hereby notified that the 
Board may only exercise jurisdiction over 
any denial of this claim if an appeal is 
properly perfected.

2.  The claim of clear and unmistakable 
error is denied, the RO should contact 
the appellant and his representative and 
request that they identify any medical 
care provider who has evidence showing 
that right ear otitis media was incurred 
or aggravated in-service.  Additional 
treatment records are not necessary 
unless they would help to show that the 
claimed disorder was incurred or 
aggravated in-service.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file 
and the appellant is to be notified in 
writing.  Because VA treatment records 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If any development is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the appellant with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, then 
such development must be undertaken by 
VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2006).

5.  Thereafter, the RO should have a 
decision review officer review all of the 
evidence of record and prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
it is to make any determination based on 
the laws and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the appellant and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b)(6) (2006).

